Citation Nr: 0033806	
Decision Date: 12/28/00    Archive Date: 01/03/01	

DOCKET NO.  99-15 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability and, if so, whether the claim should be 
granted.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran had active service from August 1942 to June 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a decision by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA) in July 1998 
that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.  


FINDINGS OF FACT

1.  By an unappealed rating action in October 1971, the RO 
denied service connection for back disability; by letters 
dated January 1994 and September and November 1997, the RO 
advised the veteran of the need to submit new and material 
evidence to reopen his claim and his appellate rights.

2.  The evidence regarding back disability received since the 
October 1971 decision, when considered with the other 
evidence of record, is new and probative of the issue, and 
thus is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The current evidence makes it probable that the veteran's 
back disability is related to injuries received in service.  


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (2000).  

2.  Service connection for a back disability is in order as 
it is probable that the current disability was incurred 
during active military service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991) amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in an October 1971 decision, denied the veteran's 
claim of entitlement to service connection for a back 
disability.  The RO concluded that the claim should be denied 
based on the significant period of active duty performed by 
the veteran without restrictions following the accident, the 
negative service discharge examination, and the report of VA 
examination showing a diagnosis of no residuals being found 
of sacroiliac strain.  The veteran did not appeal the RO's 
action and the decision became final.

The evidence of record at the time of the October 1971 RO 
decision included the veteran's service medical records.  
They show that he sustained a severe lumbosacral strain on 
March 24, 1943, in a jeep accident, at Camp Forrest, 
Tennessee, after which he had complaints of low back pain 
with an impression of low back strain.  Reportedly, he was 
unable to walk after the accident due to pain in the lower 
back.  The veteran was initially returned to duty without 
treatment, but he returned later that month with a complaint 
of sharp pain about the left sacroiliac region on sudden 
motion.  His hospitalization ensued.  Gradual improvement 
with physiotherapy and bed rest was accomplished.  The 
veteran was discharged to duty in an improved condition in 
May 1943.  The final summary was that the veteran sustained a 
twisting injury to his back when the jeep in which he was 
riding overturned on March 24, 1943.  X-rays of the spine 
were negative for fracture.  The diagnosis was strain, 
erector spine muscles of the lumbar area, severe.  

Subsequent medical records through December 1943 reflect 
various diagnoses, including lower back pain with muscle 
spasm on the left--old injury, admit for evaluation; 
myositis, moderate, erector spinae muscles, right side, 
accidentally incurred when jeep overturned striking soldier's 
back in March 1943 at Camp Forrest, Tennessee; and lower back 
pain with muscle spasm on left-old injury--admit for 
diathermy.  

Also, when the veteran was hospitalized in January 1944, 
there was a diagnosis of herniation, intervertebral, disc, 
lower lumbar, following low back injury accidentally incurred 
24, March 1943 at Camp Forrest, Tennessee.  There is a pen 
inscription over the typed diagnosis: "not concurred in".  
There was also a diagnosis of sciatica, left, chronic, 
moderate, secondary to the first diagnosis.  The service 
medical records reflect that the veteran received daily 
infrared treatment and back rubs during the month of January 
1944.  During that month, there was also a diagnosis of 
strain, iliosacral, severe, incurred in March 1943, when the 
jeep overturned at Camp Forrest, Tennessee.  X-rays of the 
spine in February 1944 showed no evidence of a spondylolysis 
or a spondylolisthesis.  There was no evidence of any 
arthritic manifestations.  The sacroiliac joints showed no 
abnormalities.  The hospitalization continued until March 
1944 when the diagnosis was herniation, intervertebral disc, 
lower lumbar, and sciatica, left, chronic, moderate, 
secondary to number one.  Another record for the same 
hospitalization reflects a diagnosis of sprain, sacroiliac 
joint, left, chronic, moderate, accidentally incurred 
approximately in March 1943, Camp Forrest, Tennessee, when 
jeep in which patient was riding overturned on him.  

The veteran continued to have back symptoms including during 
hospitalizations in 1944.  When he was hospitalized from July 
to August 1944, he stated that he had tingling over the whole 
left side, his arm included.  It was noted that he had only 
been out of the hospital for 10 days and it was worse after 
he had been returned to duty.  The examiner reported some 
sensory changes from the third lumbar vertebra down the left 
leg.  The impression was incompletely healed fracture of the 
vertebrae with some residual type of ruptured disc 
symptomatology.  It was recommended that the veteran engage 
in work that kept him off his feet.  No treatment was 
recommended, just a change in assignment.  

The report of the veteran's separation medical examination in 
June 1945 reflects a history of back injury, jeep wreck, 24 
March 1943.  Under the heading musculoskeletal defects, there 
is an entry of none.

A rating decision by the RO in October 1971 considered the 
claim of service connection for a back disorder in the 
context of the report of a VA medical examination in 
September 1971.  The RO noted that the service medical 
records showed that the veteran was involved in a jeep 
accident in March 1943, when a jeep overturned on him; that 
he received considerable treatment for a back injury in 
various service hospitals following the accident; that an 
intervertebral disc injury was considered; and that 
subsequent examinations ruled out the intervertebral disc and 
reduced the diagnosis to lumbosacral strain.  The RO 
considered that X-rays in service and the separation physical 
examination were negative.  The RO evaluated the evidence 
that the 1971 VA examination showed complaints of recurring 
low back pain and discomfort of several years' duration.  
Forward flexion was 75 degrees and backward extension was 
25 degrees.  Lateroflexion was 30 degrees and rotation was 
25 degrees.  The examination revealed that there was no 
deformity, muscle atrophy or tenderness in the lumbosacral 
area.  X-rays of the lumbosacral spine showed the 
intervertebral disc and hip joints were normal.  There was no 
sclerosis of either sacroiliac joint.  The neurological 
examination was essentially normal and deep tendon reflexes 
were symmetrical. 

In August 1993, the veteran forwarded a statement in which he 
indicated that he wanted to reopen his claim for service-
connection for his back injury because his back had become 
worse.  He noted that he had been receiving treatment from 
the VA medical center, Oklahoma City, Oklahoma.  In a 
November 1993 response, the RO advised the veteran of the 
need to submit new and material evidence to reopen his claim.  
A January 1994 letter from the RO indicates that new and 
material evidence was not received and advised the veteran of 
his appellate rights.  September and December 1997 letters 
from the RO also advised him of the need to submit new and 
material evidence to reopen his claim and his appellate 
rights.

The October 1971 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the October 1971 decision that was the final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  A 
decision by the U.S. Court of Appeals for the Federal Circuit 
modified a previously established standard for finding 
whether reasonably submitted evidence was new and material.  
Hodge v. West, 155 F.3d, 1356 (1998).  That case removed the 
requirement that the new evidence raise a reasonable 
possibility that it would change the outcome of the matter.  

In May 1998, the RO received the veteran's claim to reopen 
his claim.  Additional evidence submitted by the veteran 
included a December 1997 written statement from J.D.R. who 
reported that he had known the veteran all his life; that the 
veteran volunteered for the Armed Forces in 1940; that in 
1943 he sustained a serious inservice back injury requiring 
11 months of in-hospital care and rehabilitation; and that in 
1945 he was discharged from duty and service because of that 
injury.  It was noted that from then to the present date the 
veteran had been physically unemployable.  

VA outpatient treatment reports include an entry for April 
1998 when it was reported that the veteran's current 
complaint was of back pain from a long-term injury about 50 
years ago.  It was noted that the veteran had had a back 
injury and back pain since then which was getting worse 
gradually.  It was noted that the veteran was not able to lie 
down on his back due to back pain.  Accordingly, a detailed 
examination was not possible.  In sum, the outpatient 
treatment reports reflect current back symptoms.  

According to a private medical record, L.W., D.O., reported 
that on examination of the veteran in July 1998 he provided 
the history of being on maneuvers in Tennessee in 1944 when a 
jeep in which he was riding flipped over and threw him out.  
Reportedly, he sustained a back injury that was diagnosed at 
the time as a herniated disc.  He stated that a physician 
told him at the time not to have surgery because the chance 
of paralysis was very high.  Since 1944, he had had constant 
pain in his back and left leg.  He was unable to sit, stand 
or walk for more than a few minutes at a time without 
increased pain.  At times, his left leg gave way and he fell.  
He stated that he wore a brace for a few years, which had 
been given him by the VA, but it wore out and was not 
replaced.  The veteran's examination revealed greatly 
decreased range of motion in all planes.  His reflexes in the 
left leg were decreased in both the Achilles and patella.  
The veteran had reactive scoliosis to the left in the lumbar 
area.  He had a positive sitting straight leg raise, 
bilaterally, at only 10 degrees.  Dr. W. noted that the 
veteran's injury in 1944 was diagnosed by the technology 
available at the time that was plain X-rays only.  She opined 
that it is very likely that the damage was much more 
extensive to the nerve roots, and that it had caused him 
extensive pain and disability over the past 54 years.  

In October 1998, a statement was received from the veteran's 
sister-in-law who reported that the veteran is almost 91 
years old and that his wife is 82, that they are in ill 
health and cannot work, and have had strokes.  She reported 
that they have endured financial difficulty living on small 
Social Security checks.  

On examination by the VA in January 1999, it was noted that 
the veteran had had a left cerebrovascular accident with 
right hemiparesis and that he also had a lower back 
condition.  Reportedly, the veteran's initial injury to the 
lower back was in the Army in 1942.  His jeep flipped over 
and he was hospitalized in three different hospitals in three 
different states for paralysis below the waist for three 
years.  He had not undergone surgery.  He had had continuous 
lower back pain at a level of at least 8 and that he had 
increased symptoms upon cold fronts going through delineating 
an arthritic nature.  He had pain down both legs, but only 
numbness in the right leg.  Deep tendon reflexes were absent.  
The veteran had some pain upon palpation of the paraspinous 
process musculature on the right with dramatic increase in 
pain upon palpation at L5 - S1 on the right.  The impressions 
were left cerebrovascular accident with right hemiparesis and 
lumbosacral spine degenerative joint disease with pain 
causing mild functional impairment. 

In the Board's opinion, the evidence submitted since the 
October 1971 decision provides a more complete picture of the 
veteran's back disability and its origin and, thus, does bear 
directly and substantially upon the specific matters under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

Prior to any consideration of the veteran's claim on the 
merits, the Board notes that the record reflects that, in 
connection with his claim, the regional office obtained all 
relevant medical records and also furnished the veteran a VA 
examination in January 1999.  Accordingly, the Board 
considers that all necessary notice has been furnished and 
that the VA duty to assist the veteran with regard to his 
claim has been fulfilled.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096,___, (2000) (to be 
codified at 38 U.S.C. §§ 5103 and 5103A).

According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The service medical records are replete with references to 
treatment for back symptoms, including multiple hospital 
reports.  Fracture of the spine was even considered at one 
point, but as noted, the X-rays were negative for this.  The 
veteran consistently complained of pain in the lower lumbar 
spine following the jeep accident in 1943.  The fact that 
this has later been referred to as 1942 or 1944 is 
insignificant in the Board's judgment based on the numerous 
references to 1943 in the service medical records.  The 
report from Dr. L.W., reflecting that the veteran's injury in 
1944 was diagnosed by the technology available at the time 
which was plain X-rays only, and her opinion that it is very 
likely that the damage was much more extensive to the nerve 
roots, and that it had caused the veteran extensive pain and 
disability over the past 54 years is directly supportive of 
the veteran's consistent contention that he has had back 
problems ever since the jeep accident in service (emphasis 
added).  An accident that, in retrospect, necessitated rather 
extensive treatment and numerous hospitalizations for back 
symptoms.  When considered in the most favorable light, the 
objective evidence shows that the veteran has a current back 
disability that a clinician has attributed to an event in 
service. 

In sum, there is objective evidence of a current diagnosis of 
back disability, including by the VA, and medical nexus 
evidence linking the current back disability to service.  
Generally, when the RO has not had a chance to consider the 
reopened claim on its merits, the claim must be returned to 
the RO before a final resolution can be entered.  However, in 
this case, the service medical records are replete with 
entries regarding back complaints over a significant period 
of time, and it is the judgment of the Board that the medical 
opinion by Dr. W. combined with the VA examiner's current 
findings establishes both a current back disability and a 
nexus between that disability and the veteran's well 
documented back complaints in service.  The Board finds that 
the evidence of record is consistent with the veteran's 
contentions.  Accordingly, in resolving the benefit of the 
doubt in the veteran's favor, the Board concludes that 
service connection for a back disability is in order.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.303.  



ORDER

New and material evidence having been submitted, the claim of 
entailment to service connection for a back disability is 
reopened.

Service connection for a back disability is granted.



		
	D. J. DRUCKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

